United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3691
                                    ___________

United States of America,                *
                                         *
            Appellee,                    * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Clay Victor Miller,                      * [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: April 27, 2001
                                Filed: May 2, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Clay Victor Miller pleaded guilty to conspiring to manufacture and distribute
methamphetamine, in violation of 21 U.S.C. § 846, and the district court1 sentenced
him to 151 months imprisonment and 5 years supervised release. On appeal, his
counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S.
738 (1967), and Miller has filed a pro se supplemental brief.




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
       As to the issue raised in both the counseled and pro se briefs, because Miller’s
151-month sentence does not exceed the 20-year maximum prison term allowed by 21
U.S.C. § 841(b)(1)(C) for drug-trafficking offenses regardless of quantity, his sentence
does not violate Apprendi v. New Jersey, 530 U.S. 466 (2000). See United States v.
Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir.), cert. denied, 121 S. Ct. 600 (2000).
We find no merit to the argument advanced only in the pro se brief, a multiplicity
challenge to certain counts of the indictment which were dismissed after Miller pleaded
guilty to another count.

       Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-